Case 1:18-cv-01160-LMB-TCB Document 28 Filed 01/24/19 Page 1 of 3 PageID# 216



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


  WAREHOUSE GOODS,LLC,

                  Plaintiff,

                                                                l:18-cv-01160(LMB/TCB)

  GNLLN.COM,

                  Defendant.


                                             ORDER


        Before the Court is a Report and Recommendation ("Report")issued by a magistrate

judge on January 3,2019 [Dkt. No. 27], which recommends that defaultjudgment be entered

against defendant <GNLLN.COM> ("Defendant Domain Name")for violations of the Anti-

 Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)("ACPA")and that plaintiff

 Warehouse Goods,LLC ("Plaintiff') be granted permanent injunctive relief stating that the

registration, ownership, and control of Defendant Domain Name be maintained with Plaintiff. Id

at 11. The parties were advised that any objections to the Report had to be filed within 14 days

and that failure to file a timely objection waived the right to appeal any judgment based upon the

Report. Id at 12. As of January 24,2019, no party has filed an objection. The Court has

reviewed the Report, the plaintiffs motion for defaultjudgment, and the case file, and adopts the

Report in full.

        The magistrate judge correctly determined that the Court has subject matter jurisdiction

over this action under 28 U.S.C. § 1331 because it involves a federal question arising under the

ACPA.Id at 2. The magistrate judge also correctly concluded that this Court has in rem

jurisdiction over Defendant Domain Name under 15 U.S.C. § 1125(d)(2)(A) and venue is

appropriate in this district under 15 U.S.C. § 1125(d)(2)(C) because the registry for the
Case 1:18-cv-01160-LMB-TCB Document 28 Filed 01/24/19 Page 2 of 3 PageID# 217
Case 1:18-cv-01160-LMB-TCB Document 28 Filed 01/24/19 Page 3 of 3 PageID# 218
